DETAILED ACTION 
The amendment submitted on February 7, 2022 has been entered.  Claims 10 and 12-14 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous Office action is withdrawn.  Applicant’s submission filed on February 7, 2022 has been entered.  
Withdrawn Rejections 
The rejection of claim 13 under 35 U.S.C. 112(b) as being indefinite is withdrawn because “the corneal endothelial cell phenotype and density is not comprised” has been deleted from the claim.  
The rejection of claims 10-15 under 35 U.S.C. 103 as being unpatentable over Sharma (Invest. Ophthalmol. Vis. Sci. 2009;50(6):2695-701) in view of Finnin (Nature 1999;401(6749):‌188-93) is withdrawn.  The examiner finds applicant’s argument, and especially the two Declara-tions by Rajiv Mohan (submitted on November 19, 2020 and February 7, 2022), to be persuasive that SAHA and TSA are not necessarily equivalent.  See MPEP 2144.06(II).  
Objection to The Specification 
The specification is objected to because “vorinostat” is misspelled at p. 2.  The search1 of the prior art reveals that there is no chemical compound known as “volinostat.”  Appropriate correction is required.  
New Grounds for Rejection Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) and 112(d):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  
Claims 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to partic-ularly point out and distinctly claim the subject matter which the inventor regards as the inven-tion.  Claims 12-14 are also rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend or for failing to include all the limitations of the claim upon which they depend.  
These claims do not require the performance of any particular step, operation, manipu-lation, or process other than what is already recited in the independent claim.  Instead, they appear to describe an observed property of the method of claim 10, namely, that it results in prevention or reduction of corneal haze formation.  Applicant is reminded that such a “wherein” clause “in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP2 2111.04(I).  It is the examiner’s impression that claims 12-14 recite inherent properties of the method of claim 10, in which case the dependent claims are not further limiting as required by § 112(d).  On the other hand, if it is applicant’s intention that these claims are further limiting, then it is unclear what one must actually do, other than what is already recited in claim 10, in order to meet the limitations of the dependent claims.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tandon (J. Refract. Surg. 2012;28(4):285-90).  
Tandon discloses (see Abstract) using vorinostat3 in the prevention of laser-induced corneal haze following photorefractive keratectomy (PRK) in mammals, namely, rabbits.  The vorinostat discussed in the reference is the same thing as the suberoylanilide hydroxamic acid (SAHA) recited in the instant claims (see applicant’s own specification, submitted October 8, 2019, at p. 2).  
The subject matter of claims 12-14 appear to represent the discovery of a mechanism of action whereby the therapy disclosed in the reference operates.  The discovery, however, of a previously unappreciated property of the prior art, or of a scientific explanation for the prior art’s functioning, does not render the old therapy patentably new to the discoverer.  The claiming of a new function or unknown property that is inherently present in the prior art, although not necessarily specifically disclosed therein, does not necessarily make the present claims patenta-ble.  See MPEP 2112.  The cited reference discloses using the same drug (SAHA, which is referred to in Tandon as vorinostat) for the same purpose (reducing corneal haze after PRK surgery), so it is a reasonable conclusion that the outcomes recited in claims 12-14 would necessarily results.  Claims 12-14 have therefore not been accorded patentable weight.  Similarly, the recitation of “wherein said corneal haze formation is prevented or reduced long-term” at the claim of claim 10 has not been accorded patentable because it is also inherent.  
Claims 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo (Curr. Eye Res. 2014;39(4):348-58).  
Woo discloses (see Abstract) using SAHA, albeit in combination with another drug, for suppressing, i.e., inhibiting, corneal fibrosis and haze in a mammal, namely, rats, following photorefractive keratectomy (PRK).  The subject matter of claims 12-14 is regarded as being inherent and has not been accorded patentable weight for substantially the same reasons discussed above.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
    

    
        1 See the STN search history, dated June 8, 2022, in the file history of this application  
        2 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]  
        3 CAS Reg. No. 149647-78-9